DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the single tab" in lines 3, 4, and 6.  There is insufficient antecedent basis for this limitation in the claim because the claim previously recites “more than two single tabs” in lines 1-2. For the purpose of this office action, “the single tab” has been interpreted as referring to all the single tabs of the “more than two single tabs”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0214670).
Regarding claim 1, Kim discloses a battery 100 comprising an electrode assembly 10 (main body portion) in a case 15 having a cap plate 20 (cover plate assembly) coupled with first 21 and second 22 electrode terminals (either being a pole) ([0040], Fig 1-2).
The electrode assembly 10 has uncoated regions 11a and 12a (either being a tab portion) extending from the side surfaces of the electrode assembly and bent toward a first large surface of two opposite large surfaces of the electrode assembly (Figs 9-10, [0072]-[0074]).
First 51 and second 52 current collecting tabs (either being a connecting piece) are bent into a first section and second section, wherein the first section is located on top of the main body portion and is connected with the pole (see bent portions 51a/52a), and the second portion is parallel to or almost parallel to the side surface of the electrode assembly and is welded to a surface of one side of the tab portion facing or facing away from the side surface of the main body portion (see Figs 2-3 and 9-10, [0072]-[0073]). 
Regarding claim 2, Kim discloses all of the claim limitations as set forth above. As seen in Figures 9-10 with mark-ups below, the uncoated regions 11a/12a (tab portion) comprise a first area, extended out from the side surface of the electrode assembly; a second area, extending out from the first area and bent toward the large surface of the electrode assembly; wherein the current collecting tabs 51/52 (connecting piece) is welded to the second area ([0072]-[0074]).

    PNG
    media_image1.png
    266
    423
    media_image1.png
    Greyscale

Regarding claim 3, Kim discloses all of the claim limitations as set forth above. The case 15 (box) accommodates the electrode assembly 10 (main body portion), the uncoated regions 11a/12a (tab portion), and the current collecting tabs 51/52 (connecting piece) (Figs 1-2, 9-10). The uncoated regions 11a/12a are stacked (Fig 9) and are welded to the current collecting tabs 51/52 (Fig 10), therefore having a welding mark, and thereby meet the structural limitations tab portion accommodated in the box with a stack, and the stack portion is a portion between a welding mark on the tab portion and the side surface of the main body portion.
Regarding claim 4, Kim discloses all of the claim limitations as set forth above. As seen in Figures 9-10, the uncoated regions 11a/12a comprises more than two tabs which extend out from the side surface of the main body portion, and the tabs are flattened in a direction perpendicular to the side surface of the main body portion (see Fig 10), and a distance between from one end of the welding mark on the single tab close to the side surface of the main body portion to the side surface of the main body portion is greater than a distance from the single tab to the first large surface (see Fig 10 where the second portion [having the weld] is flattened perpendicular to the side surface, and the second portion is closer to the first large surface side compared to the side surface of the electrode assembly).
Regarding claim 5, Kim discloses all of the claim limitations as set forth above. As seen in Figure 10, only one depression is disposed on a surface of one side of the stacked portion of the tab portion away from the first large surface.

    PNG
    media_image2.png
    227
    207
    media_image2.png
    Greyscale

Regarding claim 7, Kim discloses all of the claim limitations as set forth above. As seen in Figures 9-10, the electrode assembly 10 (main body portion) comprises more than two electrodes (pole pieces) because the electrode assembly is made of stacked electrodes ([0009], [0011]). Therefore the uncoated regions 11a/12a (tab portions) comprises more than two single tabs, and each of the single tabs respectively extends out from a corresponding pole piece, and the width of the single tab and the pole piece are the same (see Fig 2 and 9).
Regarding claim 9, Kim discloses a battery 100 comprising an electrode assembly 10 (main body portion) in a case 15 having a cap plate 20 (cover plate assembly) coupled with first 21 and second 22 electrode terminals (either being a pole) ([0040], Fig 1-2). The electrode assembly 10 has uncoated regions 11a and 12a (either being a tab portion) extending from the side surfaces of the electrode assembly and bent toward a first large surface of two opposite large surfaces of the electrode assembly (Figs 9-10, [0072]-[0074]). Therefore, Kim teaches a bending step of bending a tab portion toward a first large surface of two opposite large surfaces of a main body portion of a battery, so that a portion of the tab portion faces a side surface of the main body portion, and the tab portion extends out from the side surface of the main body portion.
First 51 and second 52 current collecting tabs (either being a connecting piece) are bent into a first section and second section, wherein the first section is located on top of the main body portion and is connected with the pole (see bent portions 51a/52a), and the second portion is parallel to or almost parallel to the side surface of the electrode assembly and is welded to a surface of one side of the tab portion facing or facing away from the side surface of the main body portion (see Figs 2-3 and 9-10, [0072]-[0073]). Therefore, Kim teaches a welding step of disposing a second section of a connecting piece on a surface of one side of the tab portion facing or facing away from the side surface of the main body portion and parallel to or almost parallel to the side surface of the main body portion, and welding the tab portion to the second section of the connecting piece.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670), as applied to claim 1 above, and further in view of Kim et al. (US 2013/0330593, herein referred to as Kim ‘593). 
Regarding claim 6, Kim discloses all of the claim limitations as set forth above. While Kim teaches plural multiple electrode assemblies 10 (Fig 11), and the electrode assemblies are disposed in pairs, Kim does not explicitly disclose wherein respective first large surface are opposite, and two tab portions respectively extending out from two side surface of a same side of two of the main body portions are welded onto the second section of a same connecting piece.
Kim ‘593 discloses a battery comprising a plurality of electrode assemblies 10 inserted into a case 30 ([0050], Fig 1 and 4). Each electrode assembly includes uncoated portions 11a/12a with a first extension 11ac and second extension 11ab wherein the second extension 11ab is bent toward a first large surface ([0065], Fig 4). The electrode assemblies are connected to the same current collecting member (Fig 4). Therefore, Kim ‘593 teaches the placing two electrode assemblies (main body portions) where the respective first large surfaces are opposite in a case, and the tab portions are welded onto the second section of a same connecting portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement wherein the electrode assemblies face each other, and connected to the same connecting portion as taught by Kim ‘593 with the electrode assemblies of Kim for the purpose of reducing the amount of material used for the current collecting members. 
Regarding claim 8, modified Kim discloses all of the claim limitations as set forth above. As seen in Figures 9-10, the electrode assembly 10 (main body portion) comprises more than two electrodes (pole pieces) because the electrode assembly is made of stacked electrodes ([0009], [0011]). Therefore the uncoated regions 11a/12a (tab portions) comprises more than two single tabs, and each of the single tabs respectively extends out from a corresponding pole piece, and the width of the single tab and the pole piece are the same (see Fig 2 and 9).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670), as applied to claim 9 above, and further in view of Kimura et al. (JP 2019/145271, see Applicant supplied machine translation). 
Regarding claim 10, Kim discloses all of the claim limitations as set forth above. While Kim teaches a bending step (Figs 9-10), and a welding step ([0072]-[0073]), Kim does not explicitly disclose wherein a portion of the tab exceeds the first large surface in a width direction of the main body portion, and a shaping step, wherein a portion between a welding mark of the tab portion and the side surface of the main body portion is stacked to reduce a size of the tab portion along a width and/or height direction of the main body portion.
Kimura discloses a secondary battery 10 comprising an electrode assembly 12 with tab portions 27 comprising a first bent portion 27a and an extending portion 27b extending from the first bent portion 27a in a stacking direction (abstract). The tab portion further includes a second bent portion 27c at a location where the tab group 27 is bent to form the folded portion 27d (Fig 4, [0026]-[0027]). As seen in Figure 4, where the second bent portion 27c not performed to make the folded portion 27d, the tab group would exceed the first large surface in a width direction of the electrode assembly, and therefore the operation to create the second bent portion 27c and the folded portion 27d is a shaping portion to reduce a size of the tab portion along a width of the electrode assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement of the tabs being exceeding the boundaries of the electrode assembly and bending back said tabs as taught by Kimura with the tabs of Kim for the purpose of electrical connection between the tabs and the current collecting tabs and fitting the tabs in the provided space of the case.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670), as applied to claim 9 above, and further in view of Yamamoto (US 2019/0109348). 
Regarding claim 11, modified Kim discloses all of the claim limitations as set forth above. While Kim teaches welding ([0072]-[0073]), Kim does not disclose the details of the welding, and therefore does not explicitly disclose wherein in the welding step, a supporting plate for welding is disposed to support the second section of the connecting piece and the portion of the tab portion exceeding the first large surface, welding is implemented from a direction toward the side surface of the main body portion, and the supporting plate is closer to the side surface of the main body portion than the second section of the connecting piece and the portion of the tab portion facing the side surface of the main body portion.
Yamamoto discloses an energy storage device comprising an electrode assembly 2 inside a case 3, wherein the electrode assembly has non-covered portions 231 (tab portions) which extends from covered portions ([0037]). The non-covered portions 231 are welded to current collectors 5 via ultrasonic welding between a horn 80 and an anvil 81 ({0072], Fig 10). A protective plate 7 is further placed between on the non-covered portions 231 which further protect the electrode assembly 2 (Fig 10, [0034], [0072]). As seen in Figure 10, the welding occurs in the direction from the non-covered portions to  the current collectors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the welding the occurring in the direction from the non-covered portions to the current collectors as taught by Yamamoto with the tabs and collectors of Kim for the purpose of welding the pieces together.
Therefore, when Yamamoto is combined with Kim, the welding occurs from the tab portion to the collector portion, and therefore the welding is implemented from a direction toward the side surface of the main body portion.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either the anvil or the protective plate  as taught by Yamamoto as a supporting plate for the welding in Kim for the purpose of supporting or protecting the electrode assembly during welding.
Regarding claim 12, modified Kim discloses all of the claim limitations as set forth above. As seen in Figure 10 of Yamamoto, the anvil 81 extends out from one side of the first large surface of the main body portion, and welding is implemented on a portion of the tab portion and the connecting piece located between the large surfaces of the main body portion.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670) in view of Kimura et al. (JP 2019/145271, see Applicant machine translation), as applied to claim 10 above, and further in view of Yamamoto (US 2019/0109348). 
Regarding claim 13, modified Kim discloses all of the claim limitations as set forth above. While Kim teaches welding ([0072]-[0073]), Kim does not disclose the details of the welding, and therefore does not explicitly disclose wherein in the welding step, a supporting plate for welding is disposed to support the second section of the connecting piece and the portion of the tab portion exceeding the first large surface, welding is implemented from a direction toward the side surface of the main body portion, and the supporting plate is closer to the side surface of the main body portion than the second section of the connecting piece and the portion of the tab portion facing the side surface of the main body portion.
Yamamoto discloses an energy storage device comprising an electrode assembly 2 inside a case 3, wherein the electrode assembly has non-covered portions 231 (tab portions) which extends from covered portions ([0037]). The non-covered portions 231 are welded to current collectors 5 via ultrasonic welding between a horn 80 and an anvil 81 ({0072], Fig 10). A protective plate 7 is further placed between on the non-covered portions 231 which further protect the electrode assembly 2 (Fig 10, [0034], [0072]). As seen in Figure 10, the welding occurs in the direction from the non-covered portions to  the current collectors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the welding the occurring in the direction from the non-covered portions to the current collectors as taught by Yamamoto with the tabs and collectors of Kim for the purpose of welding the pieces together.
Therefore, when Yamamoto is combined with Kim, the welding occurs from the tab portion to the collector portion, and therefore the welding is implemented from a direction toward the side surface of the main body portion.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either the anvil or the protective plate  as taught by Yamamoto as a supporting plate for the welding in Kim for the purpose of supporting or protecting the electrode assembly during welding.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670) in view of Yamamoto (US 2019/0109348), as applied to claim 11 above, and further in view of Kim et al. (US 2013/0330593, herein referred to as Kim ‘593).
Regarding claim 14, modified Kim discloses all of the claim limitations as set forth above. Because Kim teaches performing the bending and welding steps to two uncoated regions 11a and 12a (tab portions) (see Figs 9-10) and teaches multiple electrode assemblies (see Fig 11), Kim teaches implementing the bending step on two tab portions respectively extending out from two sides of another side of the two main body portions.
While Kim teaches multiple electrodes assemblies 10 (Fig 11), Kim does not explicitly disclose two main body portions, such that the first large surfaces of the two main body portions are oppositely disposed before or after the bending step is implemented, and in the welding step, the two tab portions are both welded onto the second section of the connecting piece.
Kim ‘593 discloses a battery comprising a plurality of electrode assemblies 10 inserted into a case 30 ([0050], Fig 1 and 4). Each electrode assembly includes uncoated portions 11a/12a with a first extension 11ac and second extension 11ab wherein the second extension 11ab is bent toward a first large surface ([0065], Fig 4). The electrode assemblies are connected to the same current collecting member (Fig 4). Therefore, Kim ‘593 teaches the placing two electrode assemblies (main body portions) where the respective first large surfaces are opposite in a case, and the tab portions are welded onto the second section of a same connecting portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement wherein the electrode assemblies face each other, and connected to the same connecting portion as taught by Kim ‘593 with the electrode assemblies of Kim for the purpose of reducing the amount of material used for the current collecting members. 
With regards to the limitation of the supporting plate corresponds to the two tab portions, because Yamamoto teaches the anvil 81 and protective plate 7 as being used for each welding (Fig 10), the anvil and protective plate (either reading on the supporting plate) corresponds to the two portions.

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670) in view of Yamamoto (US 2019/0109348) and Kim et al. (US 2013/0330593, herein referred to as Kim ‘593), as applied to claim 14 above, and further in view of Kato et al. (US 2016/0126583).
Regarding claim 15, modified Kim discloses all of the claim limitations as set forth above. Because Kim teaches performing the bending and welding steps to two uncoated regions 11a and 12a (tab portions) (see Figs 9-10) and teaches multiple electrode assemblies (see Fig 11), Kim teaches implementing the steps (bending and welding) on two tab portions respectively extending out from two side surface of another side of the two main body portions and another connecting piece.
While Yamamoto teaches the anvil 81 and/or protective plate 7 used as a supporting plate (see Fig 10), modified Kim does not explicitly disclose wherein the supporting plate is provided as two supporting plates, the two supporting plates are respectively disposed on two sides of the tow main body portions and are connected through a cross beam disposed between the first large surfaces of the two main body portions and extending along a length direction of the two main body portions.
Kato discloses a battery 100 comprising an electrode boy 110 wherein a protection member 150 is assembled to the electrode body ([0047], Fig 2). The protection member includes side surfaces 153/154 (two supporting plates) connected by a pressing portion 152 (cross beam) which has a portion of the electrode assemblies on both sides of the pressing portion ([0048], Fig 2). That is, the protection member includes two supporting plates (side surfaces 153/154) connected through a cross beam (pressing portion 152) disposed between large surfaces of the electrode assemblies. The protection member has a higher bending strength than any of the positive plates, negative plates, and separators of the electrode body ([0009]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the protection member between electrode bodies as taught by Kato with the plural electrode assemblies of Kim and the protective plate 7 as taught by Yamamoto for the purpose of protecting the electrode assemblies from bending when connecting multiple electrodes assemblies, which would include the forces from welding.
Regarding claim 17, modified Kim discloses all of the claim limitations as set forth above. Because Yamamoto teaches the anvil 81 and/or protective plate 7 used as a supporting plate for welding, and Kato teaches a protective member comprising two side surfaces 153/154 (two supporting plates) connected through a pressing portion 152 (cross beam), the combination of references renders obvious the welding tools used comprise the two supporting plates and the cross beam.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670) in view of Yamamoto (US 2019/0109348) and Kim et al. (US 2013/0330593, herein referred to as Kim ‘593), and Kato et al. (US 2016/0126583), as applied to claim 14 above, and further in view of Guo et al. (US 2019/0221820).
Regarding claim 18, modified Kim discloses all of the claim limitations as set forth above. While Kim teaches welding ([0072]-[0073]), and Kato teaches a protective member having the two supporting plates (Fig 2), modified Kim does not explicitly disclose wherein the welding tools further comprise two pressing plates respectively corresponding to the two supporting plates, the pressing plate and the supporting plate are configured to clamp the connecting piece and the portion of the tab portion facing the side surface of the main body portion during welding, and an avoidance area for avoiding welding energy disposed on the pressing plate, so that the welding energy during welding acts on a clamped portion of the connecting piece and the tab portion.
Guo teaches a battery including a plurality of electrode assemblies 100 and connecting members 35 (see Fig 2). As seen in Figure 2-3, the connecting member flattens in the direction of the electrode assemblies. As such, Guo suggests a pressing plate on both sides (therefore two pressing plates) in order to press the connecting member to electrode assemblies in order to bend and weld the connecting members 35 to the electrode tabs 120 ([0052]). Further, as seen in Figure 12, there is a welding area W on the connecting members and corresponding electrode tabs. Therefore, because there is a targeted area for welding, there is an avoidance area for avoiding welding energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pressing plate to flatten the connecting members as suggested by Guo with the welding of modified Kim for the purpose of flattening and holding the multiple electrode assemblies together during welding. In addition, based on the location, the pressing plates with the supporting plates (Kato and side surfaces 153/154) of the protective member clamp the connecting piece and tab portion.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the welding avoidance area of the connecting member as taught by Gao with the welding of modified Kim for the purpose of targeting a designated area for welding.

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670) in view of Yamamoto (US 2019/0109348), as applied to claim 11 above, and further in view of Kato et al. (US 2016/0126583).
Regarding claim 16, modified Kim discloses all of the claim limitations as set forth above. Because Kim teaches performing the bending and welding steps to two uncoated regions 11a and 12a (tab portions) (see Figs 9-10), Kim teaches implementing the bending step on two tab portions respectively extending out from two sides of another side of the main body portion and another connecting piece.
While Kim teaches multiple electrodes assemblies 10 (Fig 11) and while Yamamoto teaches the anvil 81 and/or protective plate 7 used as a supporting plate (see Fig 10), modified Kim does not explicitly disclose wherein the supporting plate is provided as two supporting plates, the two supporting plates are respectively disposed on two sides of the main body portion and are connected through a cross beam extending along a length direction of the main body portion.
Kato discloses a battery 100 comprising an electrode boy 110 wherein a protection member 150 is assembled to the electrode body ([0047], Fig 2). The protection member includes side surfaces 153/154 (two supporting plates) connected by a pressing portion 152 (cross beam) which has a portion of the electrode assemblies on both sides of the pressing portion ([0048], Fig 2). That is, the protection member includes two supporting plates (side surfaces 153/154) connected through a cross beam (pressing portion 152) disposed between large surfaces of the electrode assemblies. The protection member has a higher bending strength than any of the positive plates, negative plates, and separators of the electrode body ([0009]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the protection member between electrode bodies as taught by Kato with the plural electrode assemblies of Kim and the protective plate 7 as taught by Yamamoto for the purpose of protecting the electrode assemblies from bending when connecting multiple electrodes assemblies, which would include the forces from welding.
Regarding claim 19, modified Kim discloses all of the claim limitations as set forth above. Because Yamamoto teaches the anvil 81 and/or protective plate 7 used as a supporting plate for welding, and Kato teaches a protective member comprising two side surfaces 153/154 (two supporting plates) connected through a pressing portion 152 (cross beam), the combination of references renders obvious the welding tools used comprise the two supporting plates and the cross beam.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670) in view of Yamamoto (US 2019/0109348), and Kato et al. (US 2016/0126583)), as applied to claim 19 above, and further in view of Guo et al. (US 2019/0221820).
Regarding claim 20, modified Kim discloses all of the claim limitations as set forth above. While Kim teaches welding ([0072]-[0073]), and Kato teaches a protective member having the two supporting plates (Fig 2), modified Kim does not explicitly disclose wherein the welding tools further comprise two pressing plates respectively corresponding to the two supporting plates, the pressing plate and the supporting plate are configured to clamp the connecting piece and the portion of the tab portion facing the side surface of the main body portion during welding, and an avoidance area for avoiding welding energy disposed on the pressing plate, so that the welding energy during welding acts on a clamped portion of the connecting piece and the tab portion.
Guo teaches a battery including a plurality of electrode assemblies 100 and connecting members 35 (see Fig 2). As seen in Figure 2-3, the connecting member flattens in the direction of the electrode assemblies. As such, Guo suggests a pressing plate on both sides (therefore two pressing plates) in order to press the connecting member to electrode assemblies in order to bend and weld the connecting members 35 to the electrode tabs 120 ([0052]). Further, as seen in Figure 12, there is a welding area W on the connecting members and corresponding electrode tabs. Therefore, because there is a targeted area for welding, there is an avoidance area for avoiding welding energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pressing plate to flatten the connecting members as suggested by Guo with the welding of modified Kim for the purpose of flattening and holding the multiple electrode assemblies together during welding. In addition, based on the location, the pressing plates with the supporting plates (Kato and side surfaces 153/154) of the protective member clamp the connecting piece and tab portion.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the welding avoidance area of the connecting member as taught by Gao with the welding of modified Kim for the purpose of targeting a designated area for welding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725               

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725